Citation Nr: 1141522
Decision Date: 11/08/11	Archive Date: 12/06/11

Citation Nr: 1141522	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-27 646	)	DATE 08 NOV 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971 and from October 1973 to April 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an April 2009 decision, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a September 2010 Joint Motion for Partial Remand (Joint Motion), the Court remanded the appeal in October 2010 for action in compliance with the Joint Motion.  

The Board's April 2009 decision also denied increased ratings for the Veteran's service-connected hepatitis C.  However, the Joint Motion indicated that the Veteran withdrew any challenge to those determinations and asked the Court not to disturb the Board's determination as to those issues.  Therefore, the Board's April 2009 decision is final as to those issues and no issue concerning an increased rating for hepatitis C remains for appellate consideration.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

The appeal is remanded to the Department of Veterans Affairs Regional Office.  


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the claims of entitlement to service connection for a cervical and lumbar spine disorders on appeal, based on the September 2010 Joint Motion's finding that the Board's April 2009 decision failed to provide adequate reasons and bases.  Therefore, the September 2010 Joint Motion found that part of the April 15, 2009 Board decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the April 15, 2009 decision of the Board that denied service connection for cervical and lumbar spine disorders must be vacated, and a new decision will be entered as if that part of the April 15, 2009 decision by the Board had never been issued.


REMAND

The Joint Motion found that the Board's April 2009 decision failed to adequately explain why it had rejected three private medical opinions in favor of the report of a VA physician in September 2008.  The Joint Motion further indicated that the Board decision did not explain ambiguity in the September 2008 examiner's opinion.  

Specifically, the opinions of the three private examiners each indicated essentially that the Veteran's service-related activities in jumping out of helicopters contributed to the development of his current low back and neck problems.  The September 2008 VA examiner concluded that, "in the absence of better documentation of problems, I cannot connect the vague reference in the military service to the present conditions without resorting to unfounded speculation."  

In light of the Joint Motion's finding regarding the ambiguity of the September 2008 VA examiner's opinion, the Board finds that the opinion is inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be scheduled for another VA compensation examination to obtain an opinion as to the etiology of the Veteran's cervical spine and lumbar spine disorders.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for cervical or lumbar spine disorders since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any cervical spine or lumbar spine disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and the Veteran's statements, the examiner must state whether the Veteran currently has a cervical or lumbar spine disorder.  If a cervical or lumbar spine disorder is diagnosed, the examiner must state whether the current disorder is related to service, to include as due to injuries reported by the Veteran to have been sustained in jumping from hovering helicopters during service.  In this regard, the examiner must discuss and distinguish the previous VA and private medical opinions.  A complete rationale for all opinions must be provided.  If after consideration of all pertinent facts, additional studies, or procurable data, the etiology of any diagnosed cervical and/or lumbar spine disorders remain uncertain, or this requested opinion cannot be provided without resort to mere speculation, then this must be expressly stated, and the examiner must provide the reasons why an opinion would require speculation and must explain why this requested opinion is not possible or feasible.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claims for service connection for cervical and lumbar spine disorders must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Citation Nr: 0914102	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent from August 16, 2002 through March 7, 2004, for 
hepatitis C.

4.  Entitlement to a disability rating in excess of 20 
percent since March 8, 2004, for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971 and from October 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The evidence of record does not show a lumbar spine 
disorder related to active service.

2.  The evidence of record does not show a cervical spine 
disorder related to active service.

3.  From August 16, 2002 to March 7, 2004, the evidence of 
record shows that the Veteran's hepatitis C was manifested by 
fatigue; with no evidence of malaise, anorexia, weight loss, 
or hepatomegaly; dietary restriction or continuous medication 
was not shown; and did not result in incapacitating episodes 
having a total duration of two weeks to four weeks during any 
pertinent 12 month period.

4.  Since March 8, 2004, the evidence of record shows that 
the Veteran's hepatitis C is manifested by daily fatigue and 
occasional vomiting, without evidence of anorexia, malaise, 
hepatomegaly; and did not result in incapacitating episodes 
having a total duration of four weeks to six weeks during any 
pertinent 12 month period.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  A cervical spine disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  The criteria for an initial disability rating greater 
than 10 percent, from August 16, 2002 to March 7, 2004, for 
hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2008).
   
4.  The criteria for an initial disability rating in excess 
of 20 percent, since March 8, 2004, for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected hepatitis C arises 
from his disagreement with the initial disability evaluation 
assigned following the grant of service connection.  
Specifically, the Veteran appealed the RO's March 2003 rating 
decision which granted service connection at a 10 percent 
disability rating for hepatitis C, effective from August 16, 
2002.  The RO subsequently issued a June 2004 statement of 
the case which granted an evaluation of 20 percent for 
hepatitis C, effective March 8, 2004.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

As for his remaining claims seeking service connection for 
lumbar and cervical spine disorders, the Board notes that the 
unfavorable October 1994 rating decision that is the basis of 
this appeal was decided prior to the enactment of the current 
requirements in 2000.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the current notice provisions were not mandated at 
the time of the initial decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Accordingly, any such notice 
deficiencies may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  

The RO's March 2006, July 2007, and May 2008 letters advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Accordingly, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, RO letters to the Veteran, 
dated in July 2007 and May 2008, requested that he provide 
copies of or complete releases for all medical evidence of 
treatment for the conditions on appeal from hospitals, 
clinics, and private physicians since his military service.  
Moreover, the letters specifically requested that the Veteran 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information, for each of the following 
treatment providers: Dr. Dickerson, Dr. Reno, Nurse Kujawski, 
S. Hardin, D.C., and Cleveland Memorial Hospital.  As noted 
in the May 2008 letter to the Veteran, authorization from the 
Veteran was needed to request additional information 
concerning the etiological opinions submitted in this matter 
from Drs. Dickerson and Reno, and Nurse Kujawski.  In 
response, the Veteran submitted a statement, dated in June 
2008, noting that he had no further information or evidence 
to give VA to substantiate his claims.  While additional 
evidence from these specific sources may have been beneficial 
to the Veteran's claim, further development in this matter is 
not possible without the requested assistance of the Veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").

A medical opinion concerning the Veteran's spine disorders 
was obtained.  Accordingly, the Board finds that a further 
medical opinion regarding these conditions is not required.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  As for his increased rating claim, the 
Veteran has been provided with multiple VA examinations to 
ascertain the severity of his service-connected hepatitis C.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

A.  Cervical and Lumbar Spine Disorders

The Veteran attributes his current cervical and lumbar spine 
disorders to his inservice duties while serving in the 
Republic of Vietnam.  Specifically, he attributes his current 
lumbar and cervical spine disorders to jumping out of 
hovering helicopters while loaded with full combat gear.  At 
his hearing before the Board, he testified that he injured 
his left leg and spine while exiting a hovering helicopter 
during an enemy attack.  

Historically, the Veteran served on active duty in the Army 
from February 1970 to December 1971, and in the Air Force 
from October 1973 to April 1974.  A review of his service 
personnel records revealed that he was awarded a Combat 
Infantryman Badge.  

The Veteran's service treatment records reveal that he 
received treatment for a left foot injury in September 1970, 
during his service in the Republic of Vietnam.  His service 
treatment records are silent as to any complaints of or 
treatment for a spine disorder.  The report of his separation 
examination in November 1971, noted that his spine was 
abnormal, and that he had "back pain since Nam."  
Accordingly, an orthopedic consultation was scheduled and 
noted his complaints of pain in the right hand, left ankle, 
and thoracic spine.  The physical examination of the back was 
negative.  X-ray examination of the thoracic spine was 
negative.  The report concluded with a diagnosis of no 
pathology found.

In December 1971, the Veteran filed a claim seeking service 
connection for two conditions.  The application form, VA Form 
21-526, was silent as to any reference to any lumbar or 
cervical spine disorders.

In January 1972, the Veteran underwent a VA physical 
examination.  The report of this examination was silent as to 
any complaints or diagnoses of any cervical or lumbar spine 
disorders.  

The report of his enlistment examination, conducted in March 
1973, listed his spine as normal.  Inservice treatment 
records related to the Veteran's second period of service, 
from October 1973 to April 1974, were silent as to any 
ongoing complaints of or treatment for a chronic spine 
disorder.  The report of his separation examination in April 
1974, listed his spine as normal.  On a medical history 
report completed at that time, the Veteran denied having any 
recurrent back pain.  

In support of his claims for service connection, the Veteran 
submitted a statement indicating that he had appointments 
with a chiropractor in July and August 1986.  He further 
submitted a physician's statement dated in September 1986, 
which noted that the Veteran had been examined and that he 
was unable to work for two weeks.  Finally, he submitted 
medical records dated in September 1988, which noted that he 
should be placed on light duty for ten days.  The underlying 
disability in each of these records was not indicated.

A treatment report dated in March 1991, noted that the 
Veteran had been receiving treatment for his back since 
December 1990.  The report noted that a cervical x-ray had 
revealed a reversal of the normal cervical curve, as well as 
osteophytes on the anterior borders of C5 and C6.  It also 
noted that x-ray examination of the lumbar spine revealed a 
narrowed disc space between L5 and S1.  Finally, the report 
noted that all x-ray examinations were negative for fracture 
and bone pathology.  The report concluded with diagnoses of 
acute traumatic acceleration - deceleration injury, 
degeneration of cervical intervertebral disc and lumbosacral 
sprain/strain.  

Subsequent treatment records refer to a post service back 
injury in 1992.  Specifically, a treatment summary letter in 
April 1993, noted that the Veteran was injured when "he 
slipped and fell at work in October of 1992.  His feet shot 
out from under him and he landed on his left hip and shoulder 
and neck."  The report noted that since that time he has had 
diffuse neck pain, low back pain and progressive left leg 
pain.  It also noted that he has never been pain free since 
this accident.  A myeleogram and computerized tomography scan 
of the lumbar spine demonstrated that he had significant disc 
bulges at the L3-L4, L4-L5, and L5-S1. 

A treatment report in March 2004, from L. Dickerson, M.D., 
noted that the Veteran had a documented history of a small 
disk herniation in 1993 of the left L5-S1.  The report also 
noted that the Veteran was involved in an automobile accident 
in December 2003.  The report concluded with a diagnosis of 
neck pain, status post auto accident, and low back pain, 
right hip pain, status post auto accident.

A medical opinion letter from Dr. Dickerson dated in 
September 2004, noted the Veteran's inservice history of 
having to "jump out of helicopters, etc."  It also noted 
his complaints of back and neck pain since that time.  The 
letter noted that the Veteran has multiple level degenerative 
disc disease, with stenosis.  Dr. Dickerson further opined 
that the Veteran's service-related endeavors were one of the 
contributing factors for his current low back and neck 
problems.

A medical opinion letter in October 2004, was received from 
T. Kujawski, N.P.  In the letter, Nurse Kujawski indicated 
that the Veteran had been treated for his cervical and lumbar 
spine disorders since 1997.  The letter noted the Veteran's 
inservice history of "parachuting while in the Special 
Forces."  Nurse Kujawski then opined that the Veteran's 
inservice duties were a contributing factor in the 
degeneration and underlying pathology of his chronic pain.  
She also indicated that the Veteran was involved in a motor 
vehicle accident in December 2003, which further exacerbated 
his spine disorders.  

A follow-up opinion letter from Nurse Kujawski in July 2007, 
noted the Veteran's history of treatment with her since 1997 
for both chronic and acute musculoskeletal symptoms involving 
his cervical and lumbar spine, which encompassed both soft 
tissue and segmental dysfunction.  Nurse Kujawski then opined 
that the Veteran's history of jumping out of helicopters 
while in the service certainly was a contributing factor in 
the degeneration and underlying pathology of his chronic 
pain.  

An opinion letter in November 2004, was received from D. 
Reno, D.C.  In his letter, Dr. Reno indicated that he had 
been treating the Veteran since June 1997.  The letter noted 
the Veteran's history of jumping out of helicopters during 
service, which Dr. Reno noted would cause an enormous amount 
of pressure on the spine.  Dr. Reno further opined that these 
activities led to the Veteran's current spine disorders.  In 
July 2007, Dr. Reno submitted a follow-up statement which 
essentially reiterated his prior opinion.  He noted that the 
Veteran's inservice activities, including jumping out of 
helicopters, can permanently damage the disc and facet 
joints; as well as lead to disc degeneration, disc bulges and 
spinal stenosis in specific areas of the spine as seen in the 
Veteran.

In September 2008, a VA examination of the spine was 
conducted.  The VA examiner noted that he had reviewed the 
Veteran's claims folder.  The report noted the Veteran's 
history of back problems beginning with several airborne 
assault episodes while he was in the service in the early 
1970s.  The report included a summary of the Veteran's 
service treatment records, as well as a summary of his post 
service medical treatment.  Following a physical examination, 
the report concluded with diagnoses of degenerative disk 
disease/degenerative joint disease of the lumbosacral spine, 
status post laminectomy, with residuals; and degenerative 
disk disease/degenerative joint disease of the cervical 
spine, with radiculopathy, and residuals.  The VA examiner 
opined that the Veteran's current cervical and lumbosacral 
spine disorders could not be linked to his military service 
without resorting to unfounded speculation.  In support of 
this conclusion, the VA examiner noted that there was only 
one notation of any back problem in service (on his 1971 
separation examination), and there is no subsequent mention 
of any problems in the Veteran's subsequent service medical 
records, including his re-enlistment examination and 
subsequent examinations in the early 1970s.  Moreover, the 
examiner noted that there was no mention of any other 
problems with the back and the neck until at least the 1980s. 

Based upon a review of the Veteran's claims file, the Board 
finds that the evidence of record is against the Veteran's 
claims for service connection for lumbar and cervical spine 
disorders.

Initially, the Board notes that the medical evidence of 
record establishes current lumbar and cervical spine 
disorders.  As noted above, the Veteran's VA examination in 
September 2008, concluded with diagnoses of degenerative disk 
disease/degenerative joint disease of the lumbosacral spine, 
status post laminectomy, with residuals; and degenerative 
disk disease/degenerative joint disease of the cervical 
spine, with radiculopathy, and residuals.

Nevertheless, based upon on longitudinal review of the 
record, the Board concludes that a chronic lumbar or cervical 
spine disorder was not incurred during service or within the 
first post service year.  While the Board accepts that the 
Veteran's military service was physically strenuous, the 
objective medical evidence fails to document the inservice 
incurrence of any chronic spine disorders.  Despite the 
complaint of back pain noted on his November 1971 separation 
examination, an orthopedic consultation at that time, 
indicated that physical examination of the back and x-ray 
examination of the thoracic spine were both negative.  
Moreover, the orthopedic consultation report concluded with a 
diagnosis of no pathology found.

Thereafter, the record fails to shown any ongoing complaints 
of back pain for many years.  In December 1971, the Veteran 
filed a claim seeking service connection for two conditions.  
However, the application form, VA Form 21-526, was silent as 
to any reference to lumbar or cervical spine disorders.  
Moreover, service treatment records from his second period of 
service were silent as to any complaints or diagnoses of a 
lumbar spine or cervical disorders.  Inservice physical 
examinations, performed in January 1972 and March 1973, 
listed his spine as normal.  Finally, a medical history 
report completed by the Veteran in April 1974, denied any 
recurrent back pain.  

Following his discharge from the service, the first post 
service complaint or treatment for a lumbar or cervical spine 
disorder is not shown until at least April 1986, over twelve 
years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

While the Board accepts the Veteran's contentions regarding 
his claimed inservice duties, as well as his reported 
complaints of back and neck pain, he does not have the 
medical expertise to associate his current lumbar and 
cervical spine disorders to his military service or to any 
incident therein.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, despite the Veteran's inservice combat 
history, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b) (2008).  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 
(1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not 
create a statutory presumption that a combat Veteran's 
alleged disease or injury is service-connected," but that it 
"considerably lighten[s] the burden of a Veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service"). 

In reaching its conclusion herein, the Board finds no 
probative value to the opinions offered herein by Drs. 
Dickerson and Reno, as well as the opinion submitted by Nurse 
Practitioner Kujawski can not be considered competent medical 
evidence.  In making this determination, the Board notes that 
none of these opinions were rendered following a complete 
review of the Veteran's entire medical history.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("[A] bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.").  Specifically, none 
of these opinions addresses the negative findings on the 
inservice orthopedic consultation report, performed in 
November 1971, or the lack of any complaints or findings of 
any lumbar or cervical spine disorders for at least twelve 
years thereafter.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179-80 (2005) (noting that although the Board may not reject 
a medical opinion solely because it is based on facts 
reported by the Veteran but may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the inaccurate 
history provided by the claimant because a medical opinion 
based upon an inaccurate factual premise has no probative 
value).  In addition, each of these opinions fail to address 
the Veteran's post service employment history, including time 
spent working for Ford and Chrysler, as well as time spent 
working in the construction and cabling industries.  Finally, 
none of these opinions provides a complete discussion 
concerning the Veteran's multiple post service accidents and 
injuries, including motor vehicle accidents in 1990 and 2003, 
as well as a slip and fall at work in 1992.  Accordingly, the 
Board does not find these opinions to be probative in this 
matter.


The VA examiner in September 2008 opined that the Veteran's 
current cervical and lumbosacral spine disorders could not be 
linked to his military service without resorting to unfounded 
speculation.  

Accordingly, there is no competent medical evidence of record 
that provides a nexus between any current cervical and 
lumbosacral spine disorders and the Veteran's military 
service.  As such, the preponderance of the evidence is 
against the Veteran's claims for entitlement for service 
connection for the issues on appeal.  As such, the benefit-
of-the-doubt rule does not apply, and the claims for service 
connection for lumbar and cervical spine disorders must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Increased Rating for Hepatitis C

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

During the course of this appeal, staged disability ratings 
were assigned for the Veteran's service-connected hepatitis 
C.  Specifically, the Veteran's hepatitis C is rated 10 
percent disabling from August 16, 2002 through March 7, 2004; 
and 20 percent disabling since March 8, 2004.  

Under Diagnostic Code 7354, which provides criteria for the 
evaluation of hepatitis C, a noncompensable evaluation is 
assigned for hepatitis C that is nonsymptomatic.  38 C.F.R. 
§ 4.114.  A 10 percent rating is assigned for hepatitis C 
with intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is assigned for hepatitis C with 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.  A 40 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.   

Sequelae, such as cirrhosis or malignancy of the liver, are 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms can not be used as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, 
Note 1.

An "incapacitating episode" is defined as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  Id. at Note 2.  Further, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  38 
C.F.R. § 4.112.

The criteria for a 20 percent rating, as well as those for 
the 40 percent and 60 percent levels, are stated in the 
disjunctive, presenting two alternate scenarios for 
establishing entitlement for each level.  With respect to the 
20 percent level, either the evidence must show that the 
Veteran has daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, the evidence must show 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.  

Under Diagnostic Code 7312, a compensable rating for 
cirrhosis of the liver is warranted for symptoms such as 
weakness, anorexia, abdominal pain, and malaise.  Portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss 
warrant a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7312.

A.  From August 16, 2002 through March 7, 2004

A 10 percent evaluation assigned for hepatitis C from August 
16, 2002 through March 7, 2004.  

A treatment report, dated in October 2002, listed the 
Veteran's weight as 158 pounds.

In November 2002, a VA examination of the liver, gall 
bladder, and pancreas was conducted.  The examination report 
noted the Veteran's history of hepatitis C.  The Veteran 
reported that his hepatitis C was manifested by periods of 
fatigue, occurring primarily in the winter months, and that 
this had recurred yearly.  He denied any history of nausea, 
hematemasis, or melena.  There was no history of episodes of 
colic or other abdominal pain, distention, nausea, or 
vomiting.  The Veteran indicated that he was not currently 
being treated for hepatitis C.  Physical examination revealed 
no ascites, no weight gain or loss, steatorrhea, 
malabsorption, or malnutrition.  His weight was listed as 
158.  There were no signs of hematemesis, melena, pain, or 
tenderness.  His liver was firm and nontender, with the liver 
edge being palpable two inches below the right costal margin.  
His muscle strength was reported as normal, and there were no 
signs of any liver disease.  The report concluded with a 
diagnosis of hepatitis C.

A treatment report in January 2003, noted that the Veteran 
was managing his neck, back, and right shoulder pain fairly 
well.  The report indicated that he did daily stretching and 
exercise, played racquetball twice a week, and was joining a 
yoga class.  A treatment report in February 2003, reported 
that the Veteran was prescribed a new pain medication for his 
spine disorders due to findings of elevated liver enzymes.  A 
treatment report in April 2003, listed the Veteran's weight 
as 160 pounds.  A treatment report in May 2003, noted that 
the Veteran was very fit and muscular, and that he stated 
that he worked out in the gym frequently.  

A treatment report in October 2003, noted the Veteran's 
history of having hepatitis C, genotype 1a, and having 
elected to wait for treatment.  The Veteran reported 
epigastric bloating, but that he had not been taking his 
Simethicone.  Blood testing revealed his liver enzymes were 
worse.  His weight was listed as 158 pounds.

Based upon its review of the evidence of record, the Board 
finds there is no basis for an initial disability rating in 
excess of 10 percent for any time period
from August 16, 2002 through March 7, 2004.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  While the Veteran is 
competent to report the symptoms he experienced, including 
fatigue, the evidence of record does not indicate that he was 
medically forced to restrict his diet; does not reflect that 
he took medication; and does not reflect that he had 
incapacitating episodes.  38 C.F.R. § 4.114, Diagnostic Code 
7354.  As the 10 percent rating represents the greatest 
degree of impairment shown from the effective date of the 
grant of service connection through March 7, 2004, there is 
no basis for staged rating pursuant to Fenderson.  As the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Since March 8, 2004

A 20 percent disability rating for hepatitis C has been 
assigned since March 8, 2004.

In March 2004, a VA examination for liver, gall bladder, and 
pancreas was conducted.  The examination report noted the 
Veteran's moderately abnormal liver function tests with an 
AST of 70, ALT of 100, GGT of 100, as of January 2004.  The 
Veteran reported symptoms of "occasional vomiting, but not a 
big real [sic] problem," and no hematemesis.  The report 
noted that he was not being treated for this condition, but 
that he was being considered for interferon therapy.  He 
reported that he had left epigastric pain which was fairly 
new, that felt like gas.  He also reported definite fatigue.  
The Veteran indicated that he felt pretty good in the morning 
for two or three hours, and then he had to take a "power 
nap."  Physical examination revealed no ascites, 
hematemesis, or melena.  His weight was stable at 158 pounds.  
There was mild deep tenderness in the left upper quadrant.  
His liver was not enlarged, and his muscle strength was good, 
without any signs of wasting.  The report denied any other 
signs of liver disease, including no palmar erythema or 
spider angiomata.  The diagnosis was chronic hepatitis C. 

In June 2004, a VA genitourinary examination noted that the 
Veteran denied any history of lethargy, weakness, anorexia, 
weight loss or gain.  The report noted that he was not taking 
any medication for his hepatitis C.  


A lab report in June 2004, indicated that the Veteran's liver 
function was abnormal.  In July 2005, an ultrasound of the 
abdomen reported findings of normal appearing liver, with no 
hepatic masses.  No ascites or varices were seen.  The report 
concluded with an impression of mild splenomegaly, otherwise 
normal.

The report of a liver biopsy in October 2005, revealed a 
microscopic diagnosis of liver with mild portal inflammation, 
Grade 1, Stage 1.  

In November 2005, a VA examination noted that the Veteran 
weighed 157 pounds.  He reported vomiting on occasion for 
unexplained reasons, and abdominal pain, described as gnawing 
sensation in the spigastrium, with no actual colic.  He 
indicated that he fatigued easily and felt weak.  He denied 
receiving any current treatment for hepatitis C.  Physical 
examination revealed the Veteran was well-developed and well-
nourished, with no ascites and stable weight.  There was no 
pain or tenderness on examination of the abdomen, and his 
liver was not enlarged.  He did not have superficial 
abdominal veins.  Muscle strength was good, and there was no 
evidence of wasting, and no outward signs of liver disease.  
The report concluded with a diagnosis of hepatitis C, Grade 
1, Stage 1.  

At his hearing before the Board in November 2006, the Veteran 
reported that he experienced fatigue about four hours after 
waking up.  He indicated that he tried to do early morning 
walking and other exercise to overcome it.  He also reported 
trying to control his symptoms through diet and medication.  
He reported having nausea once in a while, which he later 
described as once or twice a month.  

A treatment report in July 2007, noted the Veteran's 
complaints of increasing fatigue.  He reported that he had 
been vomiting recently.  He denied melena, and reported 
having lost four pounds since February 2007.  The report 
listed his weight as 150 pounds.  

Letters from the RO to the Veteran in July 2007 and May 2008, 
requested that he complete authorization forms for the VA to 
obtain all medical evidence of treatment for this condition 
from hospitals, clinics, and private physicians.  Despite the 
repeated request, the Veteran failed to identify any 
additional treatment that he had received.  

The evidence of record does not support a higher initial 
evaluation in excess of 20 percent, since March 8, 2004, for 
the Veteran's service-connected hepatitis C.  The 
Veteran's complaints of daily fatigue, occasional vomiting, 
and weight loss are contemplated by the criteria associated 
with the currently assigned 20 percent disability evaluation.  
The VA examination in November 2005, noted that the Veteran 
denied receiving any treatment for hepatitis C.  Moreover, 
the physical examination revealed the Veteran was well-
developed and well-nourished, with no ascites and stable 
weight.  There was no pain or tenderness on examination of 
the abdomen, and his liver was not enlarged.  He did not have 
any superficial abdominal veins.  Muscle strength was good, 
and there was no evidence of wasting, and no outward signs of 
liver disease.  The report concluded with a diagnosis of 
hepatitis C, Grade 1, Stage 1.  While the most recent 
treatment report in July 2007, noted the Veteran's recent 
weight loss, it was not shown to be a minor weight loss as 
defined by 38 C.F.R. § 4.112.  Since March 8, 2004, the 
Veteran's hepatitis is not shown to have been manifested by 
malaise, anorexia, hepatomegaly, or minor weight loss.  Nor 
is it shown to have resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during any twelve-month period.  

In sum, the medical evidence of record demonstrates that the 
Veteran's hepatitis C disability has warranted no more than a 
20 percent rating at any time since March 8, 2004.  See 
Fenderson, 12 Vet. App. at 125-26; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings).  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

In considering the Veteran's claims herein for higher ratings 
for his hepatitis C, the Board has also considered the issue 
of whether the schedular evaluations assigned the Veteran's 
hepatitis C since the initial grant of service connection are 
inadequate, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2008); Barringer v. Peake, No. 06-3088, __ Vet. App. __ 
(Sept. 16, 2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 10 and 20 percent is 
provided for certain manifestations of the service-connected 
hepatitis C, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's hepatitis C.  From August 16, 
2002 to March 7, 2004, the evidence of record shows that the 
Veteran's hepatitis C was manifested by fatigue; with no 
evidence of malaise, anorexia, weight loss, or hepatomegaly; 
dietary restriction, or continuous medication was not shown; 
and did not result in incapacitating episodes having a total 
duration of two weeks to four weeks during any pertinent 12 
month period.  Since March 8, 2004, the evidence of record 
shows that the Veteran's hepatitis C is manifested by daily 
fatigue and occasional vomiting, without evidence of 
anorexia, malaise, hepatomegaly; and did not result in 
incapacitating episodes having a total duration of four weeks 
to six weeks during any pertinent 12 month period.  
Accordingly, the criteria for a 10 percent disability rating 
more than reasonably describes the veteran's disability level 
and symptomatology from August 16, 2002 to March 7, 2004 and 
a 20 percent disability rating more than reasonably describes 
the veteran's disability level and symptomatology since March 
7, 2004.  Therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

An initial disability rating in excess of 10 percent from 
August 16, 2002 to March 7, 2004, for hepatitis C, is denied.

A disability rating in excess of 20 percent since March 8, 
2004, for hepatitis C, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


